Citation Nr: 0115543	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the calculated amount of $2,968, including 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1967.  He died in November 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the Buffalo, New York 
Regional Office (RO).  


FINDINGS OF FACT

1.  In March 1974, the appellant was awarded Section 306 
pension benefits effective November 1, 1973; at the time, and 
periodically thereafter, she was informed that that her award 
was based on her income, and that she was to notify the RO 
immediately if there was any change in income.

2.  In a Section 306 Eligibility Verification Report (EVR) 
received in November 1992, the appellant reported that her 
monthly income consisted solely of Social Security 
Administration (SSA) benefits; she specifically indicated 
that she was not employed at any time in 1992 and had no 
earned income from employment.

3.  In March 1995, the RO learned that the appellant had in 
fact been self employed in 1992, and had earned $7,160 during 
that year; an amended tax return dated in 1996 reflects the 
appellant adjusted gross income of $5,253 for 1992.  

4.  In May 1995 the RO terminated the appellant's pension 
benefits effective January 1, 1993, creating an overpayment 
in the amount of $2,968.  

5.  The creation of the indebtedness was the result of the 
appellant's intent to seek an unfair advantage in order to 
receive/continue to receive VA benefits.

6.  The creation of the overpayment was the result of the 
appellant's willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA benefits.


CONCLUSION OF LAW

1. An overpayment in the amount of $2,968 was properly 
created.  38 U.S.C.A. § 1541 (West 1991 ); 38 C.F.R. §§ 3.26, 
3.252, 3.660 (2000); VA Manual M 21-1, Part I, Appendix B 
(Change 12, February 18, 1993).

2.  Waiver of recovery of an overpayment in the amount of 
$2,898 is precluded by a finding of misrepresentation on the 
part of the appellant.  38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 1.965(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in March 1974 the 
appellant was awarded Section 306 pension benefits effective 
November 1, 1973.  Effective December 1, 1992, the rate of 
Section 306 death pension entitled to a surviving spouse on 
December 31, 1978, would be continued if the surviving 
spouse's IVAP (income for VA purposes) for 1992 was $8,667 or 
less.  See VA Manual M 21-1, Part I, Appendix B (Change 12, 
February 18, 1993).  In this regard, it is pointed out that, 
for the purposes of determining whether a claimant is 
entitled/remains entitled to Section 306 pension, all income 
from sources such as wages, salaries, earnings, bonuses from 
employers, income from a business or profession or from 
investments or rents as well as the fair value of personal 
services, goods or room and board received in lieu thereof 
will be included.  38 C.F.R. § 3.262 (2000).

Attached to the appellant's March 1974 award letter was a 
copy of VA Form 21-6895, which informed her that the pension 
award was based on her income, and that she was to notify the 
RO immediately if there was any change in income.  
Thereafter, the appellant was periodically reminded of this 
duty through correspondence from the RO, to include by a 
December 1990 award letter (with attached VA Form 21-8767).  
In a July 1992 letter, the RO requested that the appellant 
continue to promptly notify them of any change in income and 
to include all sources of income on the annual EVR (the Board 
notes that such forms had been filled out and submitted by 
the appellant in previous years).  

In an EVR received in November 1992, the appellant reported 
that her monthly income consisted solely of $658 in Social 
Security Administration (SSA) benefits; she specifically 
indicated that she was in receipt of no other income from any 
sources, to include from employment, and that she had not 
been employed at any time during the year.  

In March 1995, the RO informed the appellant that they had 
discovered that she had additional, previously unreported 
"self employment" income in 1992, in the amount of $7,160.  
Based on the discovery of this unreported income, the RO, in 
May 1995, terminated the appellant's Section 306 pension 
benefits, effective January 1, 1993 (see 38 C.F.R. § 3.660 
(2000)), which created the overpayment at issue.  

In September 1995, the RO received the appellant's request 
for a waiver of recovery of the indebtedness charged and the 
matter was thereby referred to the Committee for further 
action.  In a decision dated in November 1995, the Committee 
denied the appellant's request for a waiver of the 
overpayment, finding that the appellant's actions amounted to 
misrepresentation and bad faith, and noted that such a 
finding precluded the granting of the request for a waiver of 
the overpayment.

The Board notes that subsequent to this decision, 
consideration was given to the appellant's claim, also made 
in September 1995, challenging the validity of the debt.  The 
waiver claim was also reconsidered and denied (see the 
September 2000 supplemental statement of the case).  

The appellant and her representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted, because she was unaware of her income for 1992, 
which was generated from a business, and that she showed a 
business loss for 1993 and 1994.  She also contends that the 
debt is invalid as the RO failed to consider her disabled 
daughter in determining her allowable income; and that as 
such, she did not have excessive income for 1992.  She has 
also submitted a copy of an amended tax return for 1992 (Form 
1040X) showing adjusted gross income of $5,253.  

Initially, the Board will address whether the overpayment at 
issue was properly created.  In this regard, it is noted that 
VA death pension is a benefit payable to surviving spouses of 
veterans of a period of war and, as alluded to above, is an 
income based program.  Basic entitlement exists if, among 
other things, an appellant's annual income does not exceed 
income limitations prescribed under 38 C.F.R. § 3.26.  
38 C.F.R. § 3.252 (2000).  

As noted above, the rate of Section 306 death pension 
entitled to a surviving spouse on December 31, 1978, would be 
continued if the surviving spouse's IVAP for 1992 was $8,667 
or less.  See VA Manual M 21-1, Part I, Appendix B (Change 
12, February 18, 1993).  In this case, in 1992 the appellant 
received $7,896 in SSA benefits, and over $5,000 in earned 
income, which is clearly over the income limit of $8,667.  

As such, the RO properly terminated the appellant's Section 
306 pension benefits, effective January 1, 1993.  See 
38 C.F.R. § 3.660 (2000) (where discontinuance of a running 
award of Section 306 pension is required because of an 
increase in income, which increase could not reasonably have 
been anticipated based on the amount actually received from 
that source the year before, the reduction or discontinuance 
shall be made effective the end of the year in which the 
increase occurred).  

As noted, it is contended that the RO failed to consider the 
appellant's disabled daughter in determining her allowable 
income, and that as such, she did not have excessive income 
for 1992.  In this regard, the Board notes that the rate of 
Section 306 death pension entitled to a surviving spouse with 
a child (or children) would be continued if the surviving 
spouse's IVAP for 1992 was $11,653 or less.  See VA Manual M 
21-1, Part I, Appendix B (Change 12, February 18, 1993).  

The "child" at issue in this matter was over the age of 
eighteen in 1992 (she was born in 1973), and as such, would 
generally not be included on a pension award, as she would no 
longer be considered a child for VA purposes.  However, under 
the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect (which is 
essentially what the appellant is claiming in this matter).  
38 U.S.C.A. § 101(4)(A) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.57, 3.356 (2000).  A review of the record reflects that 
in September 1992 the RO had denied additional benefits for 
the appellant's daughter as the appellant had failed to 
provide requested information.  There is no indication that 
the appellant appealed this determination, and as such, the 
appellant was not entitled to an income limitation of $11,653 
(it is noted that even if the appellant were so entitled to 
this limitation, her income exceeded this amount, and would 
therefore have remained excessive for Section 306 pension 
benefits).   

Finally, regarding the creation issue, any business losses in 
1993 and 1994 are irrelevant as Section 306 pension was 
terminated effective January 1, 1993, due to income received 
in 1992 (in other words, from January 1, 1993 she was no 
longer entitled to such pension, and payments made from then 
were erroneous, regardless of any business losses, income, or 
the like).   

The Board must now address whether the appellant is entitled 
to a waiver of recovery of the overpayment in the calculated 
amount of $2,968.  In this regard, it is noted that VA law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or, (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000); 38 C.F.R. § 1.965(b) (2000).  For misrepresentation, 
there must be willful misrepresentation of a material fact or 
willful failure to disclose a material fact.  The 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b)(2) (2000).

As noted above, the appellant and her representative contend 
that the appellant was unaware of her income for 1992, as it 
was generated from a business; it appears that the appellant 
is contending that she was unaware of how much, if any, 
income she would receive from her business during that year, 
so she did not know what, if anything, to report.  

However, the Board notes that the appellant clearly 
indicated, in her October 1992 EVR, that she was not employed 
at any time in 1992 (in addition to reporting no income other 
than SSA benefits), which was clearly not the case.  This 
factor especially leads the Board to conclude that the 
appellant knew that she was providing false information in 
her October 1992 EVR, and willfully failed to disclose her 
receipt of self employment income thereafter.  

Further, despite clear notification by the RO that she was to 
inform them immediately of income changes, the appellant 
failed to indicate that she began receiving in 1992, and even 
after she claims to have become aware of this income (as she 
apparently alleges, but the Board does not concede, was after 
1992) she still did not provide the RO with this information 
(until it was discovered by the RO in 1995). 

The Board finds that the appellant willfully misrepresented a 
material fact and willfully failed to disclose a material 
fact (that she was unemployed, and that she began receiving 
and received self employment income in 1992) with the intent 
of retaining VA benefits that she was not entitled to retain.  
Waiver of recovery of the indebtedness is thus precluded by 
law in accordance with 38 U.S.C.A. § 5302(c) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 1.965(b) (2000).  As such, any 
financial hardship caused by a collection of the debt is not 
for consideration.  38 C.F.R. § 1.965(b) (2000).

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not specifically addressed this new legislation 
with regard to this claim on appeal.  However, by virtue of 
the December 1996 statement of the case and May 1997 and 
September 2000 supplemental statements of the case, the 
appellant has been given notice of the evidence necessary to 
support the claim.  The Board finds the duty to assist the 
appellant in the development of the claim under the VCAA has 
been met.  Again, as a finding of misrepresentation has been 
made in this case, any financial hardship caused by a 
collection of the debt is not for consideration.  As such, it 
is not necessary to remand this matter to obtain information 
regarding the appellant's current financial status.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

